       Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 1 of 9



                                                                             ill DISTRICT COURf
                                                                             OTSTRiCT OF WYOHSNU
 John H. Schneider, MD, MSADR
 Reg# 64084298                                                              201UUL-8 mW'Ul
 Metropolitan Correction Center
 808 Union St                                                               ^TEPHAN HARRIS. CLCRr
 San Diego, CA 92101                                                                CHEYENHE
 Pro Se Defendant




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING



JIMMIE G. BILES, JR., MD,
                                                    CAUSE NO. 19-CV-48-F
        Plaintiff                                   Hon.Nancy D.Freudenthal

V.



JOHN H. SCHNEIDER; and MEDPORT,
LLC,                                                    DEFENDANT AND COUNTER-
                                                   CLAIMANT JOHN H.SCHNEIDER,JR.'S
        Defendants                                     RESPONSE TO PLAINTIFF AND
                                                   COUNTER-DEFENDANT'S MOTION TO
                                                        STRIKE COUNTERCLAIM
JOHN H.SCHNEIDER,

        Counter-Claimant

V.




JIMMIE 0. BILES, JR.,

        Counter-Defendant




        COME NOW, Defendant and Counter-Claimant JOHN H. SCHNEIDER ("Schneider"),

hereby files his response to Plaintiff and Counter-Defendant,Jimmy Biles'("Biles") Motion to Strike




Schneider's Response in Opposition to Biles' Motion to Strike                          Page 1 of 7
      Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 2 of 9




Counterclaim filed with the Court on May 1", 2019, requesting this court strike the amended

counter-claim John H.Schneider filed against Jimmie Biles on May 16*, 2019.

                                BILES MOTION IS WITHOUT MERIT



       Biles motion to strike Schneider's language from the amended complaint is arbitrary and

contrary to fact. Biles cites case law implying that Schneider's allegations are "redundant,

immaterial, impertinent and scandalous." A review of written and radio media proffered by Biles'

agents on the day of the settlement agreement from 2012 between Biles and Schnedier, and

repeated for years thereafter, define the breech of said contractual agreement by Biles' agents. Biles

agents and advocates, on Biles direction, without adjudicated facts or proof, were purposely

scandalous with the intent to damage Schneider's reputation and tortuously interfere with

Schneider's medical practices. Biles maliciously intended to influence both civil and criminal

litigation involving Schneider beyond the scope of prior litigation between Biles and Schneider.

Schneider's counter-complaint is not substantially different from the Biles Team rhetoric designed

to malign Schneider. Once Schneider is free to access his records, Schneider shall produce all such

evidence before this court proving his allegations within the counter-complaint.

         BILES MOTION IS PRETUDICIAL AND BIASED AGAINST SCHNEIDER



        Biles asserts that Schneider has "representation" following Schneider's receipt of Biles

recent motions before this Court through the courteous but limited email communication from

Medport, LLC's("Medport")counsel. Granite Peak Law Firm. Biles attempts to bias the court

arguing that Schneider, as both a pro-se Defendant and counter-claimant in this matter, is

adequately independently represented before this Court Factually, Granite Peak Law Firm

recognized that Biles various attorneys in this matter have violated Rule 5 of the Federal Rules of

Civil Procedure, which codify the rules for filing and serving parties while pleading before this



Schneider's Response in Opposition to Biles' Motion to Strike                              Page 2 of 7
       Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 3 of 9




Court. These rules, including Fed.R.Civ.P. Rules 5(a)(1)(B),(D), and (E), and Rules 5(b)(2)(A),(B),

(C),(D), and (F), all require Biles to ensure Schneider receives in full all pleadings and motions

submitted by Biles in this matter. Factually, except for the initial service of Biles' complaint and
amended complaint in March 2019, Schneider has not received any other documents in any

format from Biles in this case. Review of the Fed. R. Civ. P. advisory committee amendments and

positions from 1970, 1980, 1991, 1996, 2001, 2007, and 2018, including Federal opinions on the
validity of local rule 5 variances, confirms that:

1. Biles must provide Schneider with timely copies of all pleadings via U.S. Postal Service

    ("USPS")that comport with the Federal Bureau of Prisons("FBOP")"special mail mandate"
    for legal communication to ensure Schneider's receipt of said documents. Biles ignores FBOP

    policies and has not adequately demonstrated 'proof of service' compliance before the Court

    by simply sending documents via USPS.

2. Obtain written permission from Schneider to use electronic filing protocols whereby Schneider

    would waive his rights to physical document receipt. Biles has no written authorization.

3. Electronic filing that may satisfy 28 U.S.C. 1746 does not satisfy notification to Schneider as

    Schneider is not a registered user of the electronic system (under Rule 5(b)) and Schneider has

    no access to electronic filing submitted by Biles during incarceration. Out of deference to their

    client Medport, Granite Peak's Attorneys have copied and sent messages via CorrLinks

    (requiring several submissions and over 24 hours to receive) of recent motions and pleadings

    filed by Biles, without supporting evidentiary attachments, which does not constitute

    representation of Schneider before this Court, nor doe this courtesy release Biles from

    following the Federal and local rules guaranteeing service to litigants in this case.

4. Pursuant to the advisory committee's amended Rule 5 of Fed. R. Civ. P. from 1996, governing

    filing of briefs and motions before the court, the "standard requires appropriate access and


 Schneider's Response in Opposition to Biles' Motion to Strike                               Page 3 of 7
      Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 4 of 9




   retrieval mechanisms" for pleading file with the Court unless by Judicial conference alternative

   rules apply. No conference was made available to Schneider on this topic. Per Fed. R. Civ. P.

   Rule 5(b)(3), Biles presumption of receipt using general USPS mail service is inadequate in

   these circumstances and the rule requires that "sender must take additional steps" when

   necessary to secure proof of service, including following the special mail mandate of the FBOP.

BILES ACCESS TO RECORDS.DISCOVERY. AND CASE LAW UNFAIRLY PRETUDICES


                                   SCHNEIDER IN THIS CASE



       All previous pleadings are incorporated in this response to the Motion to Strike

Schneider s amended cross-complaint and the language used in Schneider's arguments. As

Schneider argues through judicial notice, Schneider has no access to records, the internet,

unfettered email, unrestricted phone contact, or any legal library. Schneider recognizes this court

expects Schneider as a pro-se litigant to know and follow all procedural rules, however local rules

and the pro-se litigant guidelines are not available to Schneider, nor can Schneider research this

information. Moreover, it is doubtful that this information contemplates parallel civil and criminal

proceedings for a custodial litigant which exists in this case.

        Biles further assertion that Schneider's very limited access to past examples of Biles'

contractual breach as the exclusive or substantial evidence that Schneider would argue before this

court is fallacious. Schneider cannot provide further specific supporting evidence at this time as a

result of the custodial care enforced upon Schneider and not because such evidence does not exist

or is immaterial to this case, resulting in Schneider's claims void of merit. Biles' Motion to Dismiss

Schneider's cross-complaint and strike language and allegations plead by Schneider is profoundly

biased and prejudiced against Schneider.




Schneider's Response in Opposition to Biles' Motion to Strike                              Page 4 of 7
      Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 5 of 9




       Litigant Schneider requests the Court take notice of the practical timeline that would

occur if Schneider hired an attorney to argue this case on Schneider's behalf. A filing/pleading

before this court would require 7-10 days to reach Schneider's attorney, then 2448 hours for

Schneider's attorney to respond to Schneider using the FBOP CorrLinks regulated system

necessary for Schneider to review. Schneider and Counsel would then need at least 34 days of

interpretation, email discussion, recommended response and conclusion, even without research or

further discovery. During this time, Schneider may be restricted or prohibited at any time from

said communication with counsel, at the arbitrary discretion of various FBOP personnel. This also

appUes to written mail sent via USPS by Schneider's counsel. All direct mail to Schneider requires

7-10 days before Schneider's possible receipt of documents, and any handwritten response mailed

back to counsel would anticipate no less than 7-10 days before receipt by counsel because of FBOP

restrictions. Any response by Schneider requiring review of records or research by Schneider could

not be preformed by Schneider due to FBOP restrictions on inmate freedoms. In essence,

particularly because Biles has refused to grant extension to filing times, even with counsel

Schneider could not adequately and timely respond and file responses in this case within the

timeffame defined by the local rules while Schneider is incarcerated by the FBOP.

          BILES MOTION TO STRIKE MISCONSTRUES SCHNEIDER'S ARGUMENTS


                          AND SEEKS TO PREIUDICE THIS COURT



       Biles attempts to prejudice this Court with veiled misdirection complaining that Schneider

uses disparaging adjectives in reference to members of the Spence Law Firm. It is unclear to this

respondent what subjective language interpretation Biles alludes to as the isolated substance of

Biles' Motion to Strike using an unknown derogatory connotation or interpretation when

referencing Schneider's descriptive use of"crony." Schneider notices the Court that his subjective

intent of such language aligns with the Merriam-Webster definition of"crony" as "a close friend of


Schneider's Response in Opposition to Biles' Motion to Strike                             Page 5 of 7
      Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 6 of 9




long standing; Pal." The Oxford English Etymology from mid-17* century referring to "crony" as a

"chum or friend, derived from the Greek khronois, as a long standing contemporary." Schneider

had no maligned intention, implied or subliminal, existing within the context of Schneider's

pleadings.

          BILES ARGUMENT TO STRIKE DISTORTS SCHNEIDER'S REQUEST FOR A

                                 STAY IN THESE PROCEEDINGS



       In his motion to strike. Biles misconstrues Schneider's pleadings before this Court,

including Schneider's substantive arguments, as a protracted and indefinite request for stay, which

would be prejudicial to Biles. However,Schneider never requested an indefinite stay of

proceedings before this Court.


       Schneider incorporates in this pleading all past arguments demonstrating a timeline of

restricted access to information and procedural response time caused by the FBOP that is applied,

to all incarcerated persons. Schneider provided this Court a best and worst case scenario regarding

a requested stay ofjudicial proceedings to ensure Schneider's due process rights are not violated in

this matter. This request does not prejudice Biles as Biles has no on-going claim for damages or

harm requiring immediate court intervention. Schneider, prior to this Court's ruling in March of

2019, agreed to remove any and all references to Biles on the healthcare-malpractice.com website.

No ongoing publication referencing Biles, under Schneider's control, exists in any format outside

these proceedings.

       The only existing prejudice going forward in this case during the next 9-12 months is

against Schneider, not Biles. Schneider prays this Court remain sensitive to Schneider's ability to

defend against Biles' claims, which are contrary to Schneider's First Amendment and other state

and federal constitutional rights.



Schneider's Response in Opposition to Biles' Motion to Strike                             Page 6 of 7
      Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 7 of 9




                                                  SUMMARY



        Schneider pleads before this Court to dismiss Biles' Motion to Dismiss Schneider's first

amended cross-complaint and dismiss Biles' Motion to Strike language and arguments, preserving

all claims against Biles before this court. Schneider's prayer for relief includes a request to stay all

current legal proceedings in this case pending Schneider's release from incarceration from any

FBOP facility into home confinement.


        Respectfully submitted this 5th day ofJuly, 2019




                                        Respectfully Submitted,

                                        /s/ John H.Schneider
                                        Pro-se Defendant and Counter-Claimant




Schneider's Response in Opposition to Biles' Motion to Strike                                 Page 7 of 7
    Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 8 of 9




4


^dSo>iSJ:^tO P^O %o-xi>ryv                         \AAe_    oa
         >1-d^Mc „                                     «,
          Case 2:19-cv-00048-NDF Document 49 Filed 07/08/19 Page 9 of 9




                                  CERTIFICATE OF SERVICE



        I, Gregory Costanza, hereby certify that on the 6th day ofJuly 2019, a copy of the foregoing
document was served via first class mail to the following persons:

THE SPENCE LAW FIRM,LLC
R. Daniel Fleck
M. Kristeen Hand                                                                              '
15 South Jackson St.
P.O. Box 548
Jackson, WY 83001
T: 307.733.7290
F: 307.733.5248
Attorneys for Plaintiff

Park Street Law Office
Anna Reeves Olson
242 S. Park St.
Casper, WY 82601
(307) 265-3843
(307) 235-0243 facsimile
aro@parkstreetlaw.com
Attorney for Plaintiff

Via Personal Delivery to:
Granite Peak Law PLLC
2320 W.Main St., Ste.6A
Bozeman, Montana 59718
T: 406.530.9119
F: 406.794.0750
E: adam@granitepeaklaw.com;
gregory@granitepeaklaw.com
Attorneys for Medport, LLC

                                                      Gregory G. Costam^Esq.




Certificate of Service for Pro Se Defendant Schneider's Response to Motion to Strike
